Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 21, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153542 & (16)(17)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153542
                                                                     COA: 330041
                                                                     Genesee CC: 2013-033612-FC
  MICHAEL DEWAYNE ROBINSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the February 24, 2016 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 21, 2016
         s1214
                                                                                Clerk